            Case 20-03464 Document 10 Filed in TXSB on 11/20/20 Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 In re:                                                         )   Chapter 11
                                                                )
                                                            1
 GULFPORT ENERGY CORPORATION, et al.,                           )   Case No. 20-35562 (DRJ)
                                                                )
                                       Debtors.                 )   (Jointly Administered)
                                                                )
                                                                )
                                                                )
 GULFPORT ENERGY CORPORATION, et al.,                           )
                                                                )
                                      Plaintiff,                )   Adv. Pro. No. 20-03464
 vs.                                                            )
                                                                )
 FEDERAL ENERGY REGULATORY                                      )   Ref Docket No. 6
 COMMISSION,                                                    )
                                                                )
                                      Defendant.                )

                                         AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, NY 10017. I am over the age
   of eighteen years and am not a party to the above-captioned action.

2. I caused to be served the "Order," dated November 16, 2020 [Docket No. 6], by causing true
   and correct copies to be:

       i.   delivered via electronic mail on November 16, 2020 to those parties listed on the
            annexed Exhibit A, and




1 TheDebtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc.
(4897); Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A);
Gulfport Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma
Resources, Inc. (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is:
3001 Quail Springs Parkway, Oklahoma City, Oklahoma 73134.
        Case 20-03464 Document 10 Filed in TXSB on 11/20/20 Page 2 of 5



  ii.   delivered via electronic mail to Robert.solomon@ferc.gov and John.shepherd@ferc.gov
        on November 17, 2020.

                                                             /s/ Angharad Bowdler
                                                             Angharad Bowdler
Sworn to before me this
20th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-03464 Document 10 Filed in TXSB on 11/20/20 Page 3 of 5




                       EXHIBIT A
                   Case 20-03464 Document 10 Filed in TXSB on 11/20/20 Page 4 of 5
                                                      GULFPORT ENERGY CORPORATION, et al.,
                                                Case No. 20- 35562 (DRJ) - Electronic Mail Master Service List


                     Creditor Name                                                                      Email
AES DRILLING FLUIDS LLC                         RICHARD.BAXTER@AESFLUIDS.COM
ARMADA E&P OH, LLC DBA MUD MASTERS              robert.smith@armadawaste.com
B&L PIPECO SERVICES, INC.                       STEVET@BLPIPECO.COM
BAKER HUGHES OILFIELD OPERATIONS LLC            LORENZO.SIMONELLI@BAKERHUGHES.COM
BRACEWELL LLP                                   JONATHAN.LOZANO@BRACEWELL.COM
BRACEWELL LLP                                   ROBERT.BURNS@BRACEWELL.COM, MARK.DENDINGER@BRACEWELL.COM
BRACEWELL LLP                                   BRAD.BENIOT@BRACEWELL.COM
COLORADO DEPT OF PUBLIC HEALTH AND              CDPHE.INFORMATION@STATE.CO.US
CYCLONE DRILLING FLUIDS LLC                     MAURICE@CYCLONEHOLDINGS.NET
DEEP WELL SERVICES                              MMARMO@DEEPWELLSERVICES.COM
EPA - REGION 8                                  R8EISC@EPA.GOV
EPA - REGION 9                                  R9.INFO@EPA.GOV
EQT PRODUCTION COMPANY, CORP.                   DKHANI@EQT.COM
EQUITRANS WATER (OH), LLC                       KIRK.OLIVER@ENERGYMP.COM
FORCE INC                                       CHRIS.FORCE@OESINC.COM
GAS FIELD SERVICES LLC                          TOM@GASFIELDSVC.COM
HALL ESTILL HARDWICK GABLE GOLDEN & NELSON PC   ssoule@hallestill.com
HELMERICH & PAYNE INT DRILLNG, CORP.            JOHN.LINDSAY@HPINC.COM
HUNTON ANDREWS KURTH LLP                        taddavidson@HuntonAK.com; josephrovira@HuntonAK.com; cdiktaban@HuntonAK.com
INTERNAL REVENUE SERVICES                       SPECIALMASTEREXECCOMP@TREASURY.GOV
KATTEN MUCHIN ROSENMAN LLP                      sreisman@katten.com; michael.comerford@katten.com; julia.winters@katten.com; marc.roitman@katten.com
LATHAM & WATKINS LLC                            christopher.harris@lw.com; keith.simon@lw.com; annemarie.reilly@lw.com; brian.rosen@lw.com
LATHAM & WATKINS LLP                            ADAM.GOLDBERG@LW.COM; hugh.murtagh@lw.com; evan.schladow@lw.com
LATHAM & WATKINS LLP                            TREVOR.WOMMACK@LW.COM
MARKWEST UTICA EMG LLC                          FRANKSEMPLE@MARKWEST.COM
NEXTIER COMPLETION SOLUTIONS                    ROBERT.DRUMMOND@NEXTIEROFS.COM
NINE DOWNHOLE TECHNOLOGIES LLC                  ANN.FOX@NINEENERGYSERVICE.COM
NORTH DAKOTA DEPT OF HEALTH                     DGLATT@ND.GOV
OFFICE OF THE UNITED STATES TRUSTEE             STEPHEN.STATHAM@USDOJ.GOV; HECTOR.DURAN.JR@USDOJ.GOV
OHIO GATHERING COMPANY LLC                      FRANKSEMPLE@MARKWEST.COM;
PAUL WEISS RIFKIND WHARTON                      AKORNBERG@PAULWEISS.COM; RBRITTON@PAULWEISS.COM
PERDUE BRANDON FIELDER COLLINS & MOTT LLP       OSONIK@PBFCM.COM
PIONEER DRILLING SERVICES LTD                   MPORTER@PIONEERES.COM
PORTER HEDGES LLP                               jhiggins@porterhedges.com; sjohnson@porterhedges.com; myoung-john@porterhedges.com
ROC SERVICE COMPANY, LLC                        CJOHNSON@ROCSERVICECO.COM
RWLS LLC DBA RENEGADE SERVICES                  CLASSOUED@RENEGADEWLS.COM
SB DIRECTIONAL SERVICES LLC                     SCOTT.BURCH@SBDIRECTIONALSERVICES.COM
SECURITIES & EXCHANGE COMMISSION                CHAIRMANOFFICE@SEC.GOV
STALLION OILFIELD CONSTRUCTION, CORP.           DMANNON@STALLIONOILFIELD.COM
STATE OF COLORADO ATTORNEY GENERAL              ATTORNEY.GENERAL@COAG.GOV
STATE OF LOUISIANA ATTORNEY GENERAL             CONSTITUENTSERVICES@AG.LOUISIANA.GOV
STATE OF LOUISIANA ATTORNEY GENERAL             CONSTITUENTSERVICES@AG.LOUISIANA.GOV
STATE OF MONTANA ATTORNEY GENERAL               CONTACTDOJ@MT.GOV
STATE OF NORTH DAKOTA ATTORNEY GENERAL          NDAG@ND.GOV
STATE OF OKLAHOMA ATTORNEY GENERAL              QUESTIONS@OAG.OK.GOV
THE UNITED STATES ATTORNEYS OFFICE              RICHARD.KINCHELOE@USDOJ.GOV
TRACO PRODUCTION SERVICES, INC.                 john.nunnally@qualityco.com
UMB BANK, N.A.                                  Gavin.Wilkinson@umb.com
UNITED STATES ATTORNEYS OFFICE                  Richard.Kincheloe@usdoj.gov
UNITEDLLEX                                      DANIEL.REED@UNITEDLEX.COM
UNIVERSAL PRESSURE PUMPING                      ANDY.HENDRICKS@PATENERGY.COM
WOODFORD EXPRESS, LLC                           JOSEPH@EXPLORERMIDSTREAM.COM




                                                                          Page 1 of 1
          Case 20-03464 Document 10 Energy
                             Gulfport Filed Corporation
                                            in TXSB on 11/20/20 Page 5 of 5
                                       Case No. 20-35562
                                       FERC Email List
                 Creditor Name                                      Email
FEDERAL ENERGY REGULATORY COMMISSION            customer@ferc.gov
